DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the reply received on 8/31/2020. Any rejection from the previous office action, which is not restated here, is withdrawn.
	                                                               Status of the claims
Claims 1-20 were pending. Claims 1, 11 have now been amended. Claim 10 has now been cancelled. Claims 1-9, 11-20 are now pending and are presented for examination on the merits.
Terminal Disclaimer
The terminal disclaimer filed on 3/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,453,845, US 10,036,756 and US 10,670,606 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is thatof Rush et al. (“Rush”, US 7,198,896, cited in the IDS dated 08/31/2020) in view of Anderson et al.
(Anderson, J Proteome Research, 2004, cited in the IDS dated 08/31/2020). Rush uses an immobilized general protein modification-specific antibody which would bind to many, if not all, peptides in a
complex mixture containing that specific modification, irrespective of the amino acid sequences surrounding the modification (e.g., Rush, col. 18, lines 64-67, cols 15-16, Examples IV, cols 41-43).
Columns 52-53 of Rush describe LC-MS/MS methods used to isolate and analyze the many modification
specific peptides isolated using a modified motif-specific antibody. Specifically, the described method
utilizes a Phospho-Akt substrate specific antibody, which specifically binds peptides containing the
RXXS*/T* motif (i.e., the Akt substrate motif sequence) irrespective of the amino acid sequence
surrounding that motif (See Rush, lines 30-33). This antibody binds to multiple peptides that share the
conserved motif, rather than a distinct polypeptide. Figures 20 and 21 present data showing the many different, non-distinct, phosphorylated peptides analyzed using the LC-MS/MS methods described by
Rush. Anderson teaches, e.g., Figures 1-3, SISCAPA peptide quantitation designed for selected proteins
of known sequence but does not expressly teach, e.g., detecting distinct amino acids containing a
mutation or post-translational modification relative to a wild type or unmodified peptide. The
references, alone or in combination, do not anticipate nor make prima facie obvious the instantly
claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 04/2022